Exhibit 10.1
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of May 13, 2011 (this
“Amendment No. 1”), is by and among HEALTHCARE TRUST OF AMERICA, INC., a
Maryland corporation (the “Company”), HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,
a Delaware limited partnership (the “Borrower”), the Lenders party hereto, and
Compass Bank, The Bank of Nova Scotia, Union Bank, N.A., and Sumitomo Mitsui
Banking Corporation (each, a “New Lender”, and, collectively, the “New Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (the
“Administrative Agent”). Reference is made to that certain Credit Agreement,
dated as of November 22, 2010 (the “Credit Agreement”), by and among the
Company, the Borrower, the Lenders referenced therein and the Administrative
Agent. Capitalized terms used herein without definition shall have the same
meanings as set forth in the Credit Agreement, as amended hereby.
RECITALS
     WHEREAS, the Borrower has requested that the Lenders permit the aggregate
Commitments to be increased to $575,000,000, extend the Maturity Date, and make
other amendments to the Credit Agreement, and the Lenders are willing to make
such changes;
     WHEREAS, pursuant to Section 2.4 of the Credit Agreement, the Borrower has
requested, and the New Lenders, certain of the existing Lenders and the
Administrative Agent have agreed, to increase existing Commitments or provide
new Commitments under the Credit Agreement; and
     WHEREAS, each of the New Lenders wishes to be added as a “Lender” under the
Credit Agreement;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO CREDIT AGREEMENT. As of the Amendment Effective Date
(as defined in Section 4 hereof), the Credit Agreement is hereby amended as
follows:
     1.1 Extension of Maturity Date. The definition of “Maturity Date” in
Section 1.1 of the Credit Agreement is restated in its entirety to read as
follows:
     “Maturity Date” means May 13, 2014; provided that the Borrower may, at its
option (which shall be binding on the Lenders), by written notice to the
Administrative Agent (which shall promptly notify each of the Lenders) given at
least thirty (30) but no more than sixty (60) days prior to the then Maturity
Date, extend the Maturity Date for up to one (1) year (to not later than May 13,
2015) so long as (A) no Default or Event of Default shall have occurred and be
continuing on the date of such written notice, (B) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of the date of such

 



--------------------------------------------------------------------------------



 



written notice as if made on and as of such date (unless (x) such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date or (y) such representations and
warranties are qualified as to “materiality”, “Material Adverse Effect” or
similar language, in which case such representations and warranties shall be
true and correct in all respects taking into account such language), and (C) the
Borrower pays an aggregate extension fee equal to 0.25% of the then existing
Commitments (to the Administrative Agent for the ratable benefit of the
Lenders).”
     1.2 Definition of Restricted Payment. The definition of “Restricted
Payment” in Section 1.1 of the Credit Agreement is amended by inserting the
words “, but excluding dividends payable solely in additional shares of common
stock of the Borrower” at the end of such definition.
     1.3 Increase of Amount of Permitted Incremental Commitments. Section 2.4(a)
of the Credit Agreement is amended by deleting the amount “$225,000,000” set
forth in each of the fourth and eleventh lines thereof and substituting the
amount “$300,000,000” in place thereof.
     1.4 Amendment to Section 6.13(b). Section 6.13(b) of the Credit Agreement
is amended by restating such section in its entirety to read as follows:
“(b) Secured Leverage Ratio. Permit the ratio of Secured Indebtedness to Total
Asset Value as at the last day of any period of four consecutive fiscal quarters
of the Company to exceed 40%.”
     1.5 Deletion of Section 6.13(h). Section 6.13(h) of the Credit Agreement is
amended by deleting such section in its entirety and substituting the following
in place thereof:
     “(h) [Reserved].”
     1.6 Revolving Commitment. The aggregate Commitments are increased to
$575,000,000.
     1.7 Commitments. Schedule 2.1 to the Credit Agreement is hereby deleted in
its entirety and Schedule 2.1 to this Amendment No. 1 is substituted in place
thereof.
     1.8 New Lenders. Compass Bank hereby agrees to provide a new Commitment in
the amount of fifty million dollars ($50,000,000). The Bank of Nova Scotia
hereby agrees to provide a new Commitment in the amount of forty-five million
dollars ($45,000,000). Union Bank hereby agrees to provide a new Commitment in
the amount of forty million dollars ($40,000,000). Sumitomo Mitsui Banking
Corporation hereby agrees to provide a new Commitment in the amount of
thirty-five million ($35,000,000). From and after the date hereof, each of the
New Lenders shall be deemed to be a Lender for all purposes of the Credit
Agreement, and each reference to the Lenders in the Credit Agreement shall be
deemed to include each of the New Lenders. Each of the New Lenders hereby
covenants and agrees to become a party to any of the other Loan Documents as the
Administrative Agent may reasonably request. Each of the New Lenders appoints
JPMorgan Chase Bank, N.A. as the Administrative

-2-



--------------------------------------------------------------------------------



 



Agent and authorizes the Administrative Agent to take such action on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. Each of JPMorgan
Chase Bank, N.A., Wells Fargo Bank, N.A., Deutsche Bank AG New York Branch, U.S.
Bank National Association, Capital One, N.A., and Regions Bank confirms the
increase of its Commitment as set forth in Schedule 2.1 attached to this
Amendment No. 1.
     1.9 Request and Waiver under Section 2.4 of Credit Agreement. This
Amendment No. 1 is and shall be deemed to be for all purposes of the Credit
Agreement the first and the complete exercise by the Borrower of its rights
under Section 2.4 of the Credit Agreement (as amended hereby) to request an
increase of the Commitments. From and after the effectiveness of this Amendment
No. 1, the Borrower shall have no further rights to increase the Commitments
under Section 2.4 of the Credit Agreement.
     1.10 Representations, Warranties and Agreements of New Lender. Each of the
New Lenders (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment No. 1 and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all the requirements
to be an assignee under Section 9.4 of the Credit Agreement (subject to such
consents, if any, as may be required thereunder), (iii) from and after the
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of its Commitment, shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 of the Credit Agreement, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Amendment No. 1, (v) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment No. 1, and (vi) if it is a
Foreign Lender, any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement has been delivered to the Administrative Agent;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE COMPANY
          In order to induce the New Lenders and Administrative Agent to enter
into this Amendment No. 1, the Borrower and the Company each represents and
warrants to each New Lender and Administrative Agent that the following
statements are true, correct and complete:

-3-



--------------------------------------------------------------------------------



 



          (i) each of the Borrower and the Company has the power and authority,
and the legal right, to make, deliver and perform its obligations under the
Credit Agreement as amended by this Amendment No. 1 (the “Amended Agreement”);
          (ii) each of the Borrower and the Company has taken all necessary
organizational action to authorize the execution, delivery and performance of
this Amendment No. 1;
          (iii) no consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment No. 1, except consents, authorizations, filings
and notices which have been obtained or made and are in full force and effect;
          (iv) the execution, delivery and performance of this Amendment No. 1
will not violate any Requirement of Law or any Contractual Obligation of any
Group Member, except for any such violation which could not reasonably be
expected to have a Material Adverse Effect, and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.
          (v) this Amendment No. 1 and the Amended Agreement have been duly
executed and delivered by the Borrower and the Company and are the legal, valid
and binding obligations of Borrower and the Company, enforceable against the
Borrower and the Company in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);
          (vi) the representations and warranties of the Borrower and the
Company contained in Section 3 of the Credit Agreement are and will be true and
correct in all material respects on and as of the date hereof and the Amendment
Effective Date to the same extent as though made on and as of such dates, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date; and
          (vii) no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment No. 1 that would
constitute a Default or Event of Default.
SECTION 3. ACKNOWLEDGEMENT AND CONSENT
     Each Guarantor has read this Amendment No. 1 and consents to the terms
hereof and further hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment No. 1, the obligations of such Guarantor under
each of the Loan Documents to which such Guarantor is a party shall not be
impaired and each of the Loan Documents to which such Guarantor is a party is,
and shall continue to be, in full force and effect and is hereby confirmed and
ratified in all respects.

-4-



--------------------------------------------------------------------------------



 



     Each of the Company, the Borrower and the Subsidiary Guarantors hereby
acknowledges and agrees that the Guarantied Obligations under, and as defined
in, the Guaranty, dated as of November 22, 2010, by and among the Company,
Borrower, the Subsidiary Guarantors and the Administrative Agent (the
“Guaranty”) will include all Obligations under, and as defined in, the Credit
Agreement (as amended hereby).
     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment No. 1, such Guarantor is
not required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment No. 1 and (ii) nothing in the Credit Agreement, this Amendment No. 1
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement.
SECTION 4. CONDITIONS TO EFFECTIVENESS
     Except as set forth below, Section 1 of this Amendment No. 1 shall become
effective only upon the satisfaction of the following conditions precedent (the
date of satisfaction of such conditions being referred to as the “Amendment
Effective Date”):
     A. The Borrower, the Company, the other Guarantors, the Administrative
Agent, each of the Lenders, and each of the New Lenders shall have indicated
their consent hereto by the execution and delivery of the signature pages hereof
to the Administrative Agent.
     B. The Administrative Agent shall have received a secretary’s certificate
of the Company and the Borrower (i) either confirming that there have been no
changes to its organizational documents since November 22, 2010, or if there
have been changes to the Company’s or the Borrower’s organizational documents
since such date, certifying as to such changes, and (ii) certifying as to
resolutions and incumbency of officers with respect to this Amendment No. 1 and
the transactions contemplated hereby.
     C. The New Lenders and the Administrative Agent shall have received all
reasonable out-of-pocket costs and expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel for which
the Borrower agrees it is responsible pursuant to Section 9.3 of the Credit
Agreement), incurred in connection with this Amendment No. 1.
     D. Execution and delivery to the Administrative Agent by the Borrower of
Notes in favor of the New Lenders and replacement Notes in favor of the Lenders
that are increasing their Commitments, in each case in the amounts of their
respective Commitments set forth on Schedule 2.1 attached hereto.
     E. Delivery to the Administrative Agent by Cox, Castle & Nicholson LLP, as
counsel to the Borrower, of an opinion addressed to the Lenders, the New Lenders
and the Administrative Agent in form and substance reasonably satisfactory to
the Administrative Agent.
     F. Payment by the Borrower of any agreed upon compensation to the Lenders
as provided in Section 2.4 of the Credit Agreement arising out of the addition
of each of the New

-5-



--------------------------------------------------------------------------------



 



Lenders as a “Lender” under the Credit Agreement, the increases of the
Commitments and any resulting reallocation of the Loans.
     G. The conditions set forth in Section 4.2 of the Credit Agreement shall
have been satisfied and the Administrative Agent shall have received a
certificate dated the Amendment Effective Date and executed by a Responsible
Officer of the Borrower that such conditions have been satisfied and that the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 6.13 of the Credit Agreement after giving effect to the incremental
Commitments, the Loans, if any, to be made thereunder on the Amendment Effective
Date and the application of the proceeds, if any, therefrom as if made and
applied on such date and after giving effect to this Amendment No. 1.
SECTION 5. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
          (i) On and after the effective date of this Amendment No. 1, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended hereby.
          (ii) Except as specifically amended by this Amendment No. 1, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
          (iii) The execution, delivery and performance of this Amendment No. 1
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any of the
other Loan Documents.
     B. Headings. Section and subsection headings in this Amendment No. 1 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 1 for any other purpose or be given any substantive
effect.
     C. Applicable Law. THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     D. Counterparts; Effectiveness. This Amendment No. 1 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment No. 1 (other than the provisions of Section 1
hereof, the effectiveness of which is governed by Section 4 hereof) shall become

-6-



--------------------------------------------------------------------------------



 



effective upon the execution of a counterpart hereof by the Company, Borrower
and the New Lenders and receipt by Borrower and Administrative Agent of written
or telephonic notification of such execution and authorization of delivery
thereof.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

              COMPANY:   HEALTHCARE TRUST OF AMERICA, INC.
 
           
 
  By:   /s/ Kellie S. Pruitt
 
Name: Kellie S. Pruitt    
 
      Title: Chief Financial Officer    
 
            BORROWER:   HEALTHCARE TRUST OF AMERICA HOLDINGS, LP
 
           
 
  By:   Healthcare Trust of America, Inc., its General Partner    
 
           
 
  By:   /s/ Kellie S. Pruitt
 
Name: Kellie S. Pruitt    
 
      Title: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



     
 
  SUBSIDIARY GUARANTORS
(FOR PURPOSES OF
   
SECTION 3):
  HTA — SKYLYN, LLC
 
  HTA — SUGAR LAND, LLC
 
  HTA — LOCH RAVEN, LLC
 
  HTA — CORSICANA, LLC
 
  HTA — FORT WAYNE, LLC
 
  HTA — SAN ANGELO, LLC
 
  HTA — MOUNTAIN PLAINS-TX, LLC
 
  HTA — WISCONSIN MOB PORTFOLIO, LLC
 
  HTA — TRIUMPH, LLC
 
  HTA — 2750 MONROE, LLC
 
  HTA — LIMA, LLC
 
  HTA — CAMP CREEK, LLC
 
  HTA — AMARILLO HOSPITAL, LLC
 
  HTA — DENTON, LLC
 
  HTA — EAST COOPER, LLC
 
  HTA — TUCSON MEDICAL OFFICE, LLC
 
  HTA — CANNON PARK PLACE, LLC
 
  HTA — ST. MARY PHYSICIAN CENTER, LLC
 
  HTA — MEDICAL PORTFOLIO 4, LLC
 
  HTA — FORT ROAD MEDICAL, LLC
 
  HTA — LIBERTY FALLS MEDICAL PLAZA, LLC
 
  HTA — VISTA PROFESSIONAL CENTER, LLC
 
  HTA — OKLAHOMA CITY, LLC
 
  HTA — POUGHKEEPSIE, LLC
 
  HTA — SAN MARTIN, LLC
 
  HTA — MEDICAL PORTFOLIO 4 — PARMA, LLC
 
  HTA — E FLORIDA LTC, LLC
 
   
 
  By: Healthcare Trust of America Holdings, LP, the
sole member of each of the above Subsidiary Guarantors

                      By:   Healthcare Trust of America, Inc.,
its general partner    
 
               
 
      By:   /s/ Kellie S. Pruitt    
 
      Name:  
 
Kellie S. Pruitt    
 
      Title:   Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



LENDERS:

            J.P. MORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:   /s/ Brendan M. Poe         Name:   Brendan M. Poe        Title:  
Vice President     



 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK BRANCH    
 
           
 
  By   /s/ Frederick W. Laird    
 
  Name:  
 
Frederick W. Laird    
 
  Title:   Managing Director    
 
           
 
  By   /s/ Ming K. Chu    
 
  Name:  
 
Ming K. Chu    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.    
 
           
 
  By
Name:   /s/ Bronson Naab
 
Bronson Naab    
 
  Title:   Assistance Vice President    

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK, an Ohio banking corporation    
 
           
 
  By
Name:   /s/ Matthew D. Rogers
 
Matthew D. Rogers    
 
  Title:   VP    

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Troy Lyscio
 
Troy Lyscio    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE, N.A.    
 
           
 
  By
Name:   /s/ Frederick H. Denecke
 
Frederick H. Denecke    
 
  Title:   Vice President    



 



--------------------------------------------------------------------------------



 



                  REGIONS BANK    
 
           
 
  By
Name:   /s/ Eric Smith
 
Eric Smith    
 
  Title:   SVP    



 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, as New Lender    
 
           
 
  By:
  /s/ Chris Cain
 
Name: Chris Cain    
 
    Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as New Lender    
 
           
 
  By:
  /s/ Michelle C. Philips
 
Name: Michelle C. Philips    
 
    Title:   Director    

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as New Lender
      By:   /s/ Joshua Gross         Name:   Joshua Gross        Title:  
Assistant Vice President     



 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING
CORPORATION, as New Lender
      By:   /s/ Yuji Kozawa         Name:   Yuji Kozawa        Title:   Senior
Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
Commitments

          Lender Name   Commitment Amount
JPMorgan Chase Bank, N.A.
  $ 75,000,000  
Wells Fargo Bank, N.A.
  $ 65,000,000  
Deutsche Bank AG New York Branch
  $ 65,000,000  
U.S. Bank National Association
  $ 60,000,000  
Capital One, N.A.
  $ 50,000,000  
Regions Bank
  $ 50,000,000  
Compass Bank
  $ 50,000,000  
The Bank of Nova Scotia
  $ 45,000,000  
Fifth Third Bank, an Ohio banking corporation
  $ 40,000,000  
Union Bank, N.A.
  $ 40,000,000  
Sumitomo Mitsui Banking Corporation
  $ 35,000,000  
 
       
TOTAL:
  $ 575,000,000  

 